Case 2:20-cv-00316-AWA-DEM Document 20 Filed 06/09/21 Page 1 of 2 PageID# 213




                                UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Norfolk Division

 DAVID JASON ADAMS, #41770-379,

                Petitioner,

                v.                                                      ACTION NO. 2:20cv316

 J. ANDREWS, Warden,

                Respondent.

                                           FINAL ORDER

        After unsuccessfully seeking relief on collateral review under 28 U.S.C. § 2255, pro se

 Petitioner David Jason Adams filed a writ of habeas corpus pursuant to 28 U.S.C. § 2241, arguing

 that the application of a mandatory minimum sentence for his conviction under 18 U.S.C. § 2241(c)

 violated the ex post facto clause. He relies on the “savings clause” in § 2255(e) and asks the Court to

 resentence him accordingly.

        The matter was referred to a United States Magistrate Judge pursuant to the provisions of 28

 U.S.C. § 636(b)(1)(B) and (C) and Rule 72 of the Rules of the United States District Court for the

 Eastern District of Virginia for a report and recommendation. The Magistrate Judge filed a Report

 and Recommendation on May 4, 2021, recommending the petition be denied and dismissed without

 prejudice for lack of jurisdiction. By copy of the report, each party was advised of his right to file

 written objections to the findings and recommendations made by the Magistrate Judge. The Court

 has received no objections to the Magistrate Judge’s Report and Recommendation and the time for

 filing objections has now expired.

        Accordingly, the Court accepts the findings and recommendations set forth in the report of

 the United States Magistrate Judge filed May 4, 2021, and it is ORDERED that Respondent’s

                                                   1
Case 2:20-cv-00316-AWA-DEM Document 20 Filed 06/09/21 Page 2 of 2 PageID# 214




 Motion to Dismiss is GRANTED, and that the petition is DENIED and DISMISSED without

 prejudice for lack of jurisdiction.

        Finding that the basis for dismissal of Petitioner’s § 2241 petition is not debatable, and

 alternatively finding that Petitioner has not made a “substantial showing of the denial of a

 constitutional right,” a certificate of appealability is DENIED. 28 U.S.C. § 2253(c); see Rules Gov.

 § 2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v. Cockrell, 537 U.S. 322, 335–38 (2003); Slack v.

 McDaniel, 529 U.S. 473, 483–85 (2000).

        Petitioner is ADVISED that because a certificate of appealability is denied by this Court, he

 may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed. Rule

 App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Petitioner intends to seek a

 certificate of appealability from the Fourth Circuit, he must do so within sixty (60) days from the

 date of this Order. Petitioner may seek such a certificate by filing a written Notice of Appeal with the

 Clerk of the United States District Court, United States Courthouse, 600 Granby Street, Norfolk,

 Virginia 23510.

        The Clerk shall mail a copy of this Final Order to Petitioner and provide an electronic copy

 of the Final Order to counsel of record for Respondent.

        IT IS SO ORDERED.

                                                               /s/
                                                     Arenda L. Wright Allen
                                                   United States District Judge
 June 9, 2021
 Norfolk, Virginia




                                                    2
